Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, it is immaterial that Hosokawa does not have the exact configuration of the auxiliary electrodes. In the combination of Kim and Hosokawa, the person of ordinary skill is taught that where ever the auxiliary electrodes are, they should be in the shadow of the black matrix.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 4, 5, 7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being obvious over U.S. Pat. Pub. No. 20140145159 to Kim et al. (Kim) in view of U.S. Pat. Pub. No. 20020011783 to Hosokawa.
Regarding Claim 1, Kim teaches a display substrate panel, comprising a substrate and multiple organic light-emitting diode (OLED) elements 230/240/250 disposed on the substrate 210, wherein the display substrate panel further comprises a thin film encapsulation layer 261 disposed on the OLED elements and a light blocking layer 260 disposed on the thin film encapsulation layer and located between two adjacent OLED elements.
Kim does not explicitly teach metal traces located between two adjacent OLED elements and disposed between the OLED elements and the substrate, wherein an orthographic projection of the light blocking layer on the substrate comprises an orthographic projection of the metal traces on the substrate. 
However, in analogous art, Hosokawa teaches that traces, such as auxiliary electrodes, should be under a black matrix [0063].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Hosokawa in order to suppress reflection of outdoor daylight on the auxiliary electrode effectively by the black matrix and make numerical aperture wide [0064]. 

Regarding Claim 2, Kim and Hosokawa teach the display substrate panel according to claim 1, but does not explicitly teach that the thickness of the light blocking layer is less than or equal to 1.5 um.  However, the thickness of the light blocking layer directly affects its ability to block light, and is therefore a result effective variable, which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).

Regarding Claim 4, Kim and Hosokawa teach the display substrate panel according to claim 1, wherein an orthographic projection of an OLED element, which is adjacent to a region where the light blocking layer is located, on the substrate is connected to or has an overlapping part with an orthographic projection of the light blocking layer on the substrate (see Fig. 4A, the black matrix overlaps with the OLEDs).

Regarding Claims 5 and 13, Kim and Hosokawa teach a display panel and the substrate panel according to Claims 1 and 4, comprising the display substrate panel according to claim 1 and a cover panel 280 which is aligned and combined into a cell with the display substrate panel, wherein the cover panel comprises a color film layer 281, and the color film layer has a red color film 281r, a green color film 281g and a blue color film 281b which are disposed to correspond to the OLED elements.

Regarding Claim 7, Kim and Hosokawa teach the display panel according to claim 5, wherein the cover panel further comprises a black matrix 283 located between adjacent color films in the color film layer.


Regarding Claim 11, see above rejection of Claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hosokawa as applied to Claim 5 above, and further in view of U.S. Pat. Pub. No. 20160365386 to Liu et al. (Liu).
Regarding Claim 2, Kim and Hosokawa teach the display substrate panel according to claim 1, but does not explicitly teach that an isolation column is disposed between the display substrate panel and the cover panel, wherein an orthographic projection of the isolation column on the substrate is within a range of an orthographic projection of the light blocking layer on the substrate.
However, in analogous art, Liu teaches an isolation column 4 on a black matrix 3-1.  It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with the post of Liu in order to keep a uniform distance between the color filter and the OLEDs.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/EVREN SEVEN/               Primary Examiner, Art Unit 2812